DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Please amend the Specification to disclose the limitations in Claims 3, 5, 7, and 12. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The Specification does not necessarily provide support for multiple thin exchange coupling layers within a nucleation host, wherein the thin exchange coupling layer provides an exchange constant A in excess of A=10-14 J/m.  Examiner notes that the claimed property, exchange constant A, refers to the coupling layer between the nucleation host and hard magnetic storage layer, not necessarily the thin exchange coupling layer(s) within the nucleation host (Please see [0033] in Applicant’s Specification). 
Claim Objections
Claim 4 is objected to because of the following informalities:  Please amend the limitations “the recording medium” to “the magnetic recording medium”.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 9928864.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in the US Patent.

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-23 of U.S. Patent No. 9928864 in view of US Pub. No. 20030108721 (“Fullerton2”). 
The subject matter sought is substantially covered by the subject matter in US Patent No. 9928864. 
	US Patent No. 9928864 does teach the claimed perpendicular anisotropy material. 
	However, Fullerton2 teaches a perpendicular anisotropy material comprising an L10-ordered phase material, FePt based alloy, FePt-X or CoPt-X wherein X is Ni, Au, Cu, Pd, and Ag, FePtC, or a granular composite selected from FePt-ZrO, FePt-MgO, and FePt-B2O3 [0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have US Patent No. 9928864’s large perpendicular anisotropy material comprise of the materials disclosed by Fullerton2 in order to obtain a material with high magneto-crystalline anisotropy, magnetic moment, and allow additional control over the magnetic and structural properties of the media, all are which are desirable for high-density magnetic recording materials [0024].  

Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of US Patent No. 11133031 in view of US Pub. No. 20070243418 (“Fullerton et al.”). 
The subject matter sought is substantially covered by the subject matter in US Patent No. 11133031. 
US Patent No. 11133031 does teach the claimed ferromagnetic layers with increasing anisotropy constant K from layer to layer. 
However, Fullerton et al. further teaches that its nucleation host comprises ferromagnetic layers ([0022] and layers between MAG2 in RL1 to MAG2 in RL2 as shown in Fig. 6), wherein ferromagnetic layers have different anisotropy Hk from each other ([0022] and [0023]).  While Fullerton et al. does not teach the claimed anisotropy in terms of anisotropy constant K, the Examiner deems that it would have been obvious to one of ordinary skill in the art that Fullerton et al. teaching of different Hk values from layer to layer will also have its ferromagnetic layers with increasing anisotropy constant K from layer to layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the US Patent No. 11133031’s nucleation host comprise of ferromagnetic layers with increasing anisotropy constant K from layer to layer to produce a magnetic recording medium with improved writability and higher SNR (Abstract).

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-28 of U.S. Patent No. 9978413 in view of US Pub. No. 20070243418 (“Fullerton et al.”). 
The subject matter sought is substantially covered by the subject matter in U.S. Patent No. 9978413. 
U.S. Patent No. 9978413 does teach the claimed ferromagnetic layers with increasing anisotropy constant K from layer to layer. 
However, Fullerton et al. further teaches that its nucleation host comprises ferromagnetic layers ([0022] and layers between MAG2 in RL1 to MAG2 in RL2 as shown in Fig. 6), wherein ferromagnetic layers have different anisotropy Hk from each other ([0022] and [0023]).  While Fullerton et al. does not teach the claimed anisotropy in terms of anisotropy constant K, the Examiner deems that it would have been obvious to one of ordinary skill in the art that Fullerton et al. teaching of different Hk values from layer to layer will also have its ferromagnetic layers with increasing anisotropy constant K from layer to layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have U.S. Patent No. 9978413’s nucleation host comprise of ferromagnetic layers with increasing anisotropy constant K from layer to layer to produce a magnetic recording medium with improved writability and higher SNR (Abstract).

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11138997.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in the US Patent.

Claims 13-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-9 of U.S. Patent No. 11138997 in view of US Pub. No. 20030108721 (“Fullerton2”). 
The subject matter sought is substantially covered by the subject matter in US Patent No. 11138997. 
	US Patent No. 11138997 does teach the claimed perpendicular anisotropy material. 
	However, Fullerton2 teaches a perpendicular anisotropy material comprising an L10-ordered phase material, FePt based alloy, FePt-X or CoPt-X wherein X is Ni, Au, Cu, Pd, and Ag, FePtC, or a granular composite selected from FePt-ZrO, FePt-MgO, and FePt-B2O3 [0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have US Patent No. 11138997’s large perpendicular anisotropy material comprise of the materials disclosed by Fullerton2 in order to obtain a material with high magneto-crystalline anisotropy, magnetic moment, and allow additional control over the magnetic and structural properties of the media, all are which are desirable for high-density magnetic recording materials [0024].  

Claims 1-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-26 of copending Application No. 17486608 in view of US Pub. No. 20070243418 (“Fullerton et al.”). 
The subject matter sought is substantially covered by the subject matter in the copending Application.   
Copending Application No. 17486608 does teach the claimed ferromagnetic layers with increasing anisotropy constant K from layer to layer. 
However, Fullerton et al. further teaches that its nucleation host comprises ferromagnetic layers ([0022] and layers between MAG2 in RL1 to MAG2 in RL2 as shown in Fig. 6), wherein ferromagnetic layers have different anisotropy Hk from each other ([0022] and [0023]).  While Fullerton et al. does not teach the claimed anisotropy in terms of anisotropy constant K, the Examiner deems that it would have been obvious to one of ordinary skill in the art that Fullerton et al. teaching of different Hk values from layer to layer will also have its ferromagnetic layers with increasing anisotropy constant K from layer to layer.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the copending Application No. 17486608’s nucleation host comprise of ferromagnetic layers with increasing anisotropy constant K from layer to layer to produce a magnetic recording medium with improved writability and higher SNR (Abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 13, 16, 17, and 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 20070243418 (“Fullerton et al.”).
With regards to Claim 13, Fullerton et al. teaches a magnetic recording medium comprising an essentially non-magnetic substrate, an underlayer formed on the non-magnetic substrate, and an exchange coupled magnetic multilayer structure (RL1 and RL2) (Abstract, Fig. 6, and [0026]-[0030]) .  The exchange coupled magnetic multilayer structure includes a hard magnetic storage layer (MAG1 in RL1), formed from a large perpendicular anisotropy material based on at least one of Fe and Co, having a first coercive field Hs and formed on the underlayer, and a nucleation host (MAG2 in RL1 and relevant thereof), having a second coercive field Hn without the hard magnetic storage layer, lower than the first coercive field, Hn<Hs, wherein said nucleation host is formed on the hard magnetic storage layer such that the hard magnetic storage layer is between the nucleation host and the non-magnetic storage layer (Fig. 6, [0012], [0022]-[0024], and [0029]).
Fullerton et al. further teaches that its nucleation host comprises ferromagnetic layers ([0022] and layers between MAG2 in RL1 to MAG2 in RL2 as shown in Fig. 6), wherein ferromagnetic layers have different anisotropy Hk from each other ([0022] and [0023]).  While Fullerton et al. does not teach the claimed anisotropy in terms of anisotropy constant K, the Examiner deems that it would have been obvious to one of ordinary skill in the art that Fullerton et al. teaching of different Hk values from layer to layer will also have its ferromagnetic layers with increasing anisotropy constant K from layer to layer to produce a magnetic recording medium with improved writability and higher SNR (Abstract). 

With regards to Claim 16, Fullerton et al. teaches the large perpendicular anisotropy material is one of a CoPt based alloy and a CoPtCr alloy [0029]. 

With regards to Claim 17, Fullerton et al. teaches the large perpendicular anisotropy material is CoCr based granular media ([0024] and [0029]). 

With regards to Claims 22-24, Fullerton et al. teaches the hard magnetic storage layer and nucleation host having the claimed materials (Please see [0029]). 

Claims 14, 15, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Pub. No. 20070243418 (“Fullerton et al.”) as applied to Claim 13 above, and further in view of US Pub. No. 20030108721 (“Fullerton2”).
Fullerton et al. teaches the large anisotropy material based on at least one of Fe and Co as set forth above [0029]. 
Fullerton et al. does not teach the claimed materials for its large perpendicular anisotropy material. 
However, Fullerton2 teaches a perpendicular anisotropy material comprising an L10-ordered phase material, FePt based alloy, FePt-X or CoPt-X wherein X is Ni, Au, Cu, Pd, and Ag, FePtC, or a granular composite selected from FePt-ZrO, FePt-MgO, and FePt-B2O3 [0024].  It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have Fullerton et al.’s large perpendicular anisotropy material comprise of the claimed materials, as demonstrated by Fullerton2, in order to obtain a material with high magneto-crystalline anisotropy, magnetic moment, and allow additional control over the magnetic and structural properties of the media, all are which are desirable for high-density magnetic recording materials [0024].  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785